        Case 1:17-cv-01884-CJN Document 27-2 Filed 12/11/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NICOLE SPECTOR,

               Plaintiff,

        v.                                           Case No. 1:17-cv-001884 (EGS)

 THE DISTRICT OF COLUMBIA,

               Defendant.


                                   INDEX OF EXHIBITS

Exhibit 1: Depositions

       Spector, Nicole: pgs. 57,81-85,90,92,98,105-109,112,114,115,117-
       119,125,127,128,141,149,150,166,172,177,195,197,199-203,209,211-215,313,315-
       318,321,323,324,327,332,336,358-361

       Evans, Darryl: pgs. 35,41,43,47,52,53,67,68,78,81,82,84-87,97,129,141

       Hernandez, Gria: pgs. 20-22,33,39,40,50,51,72-74,91,92,104,113,120,123,124,128,130

       Bonsack, Deborah: pgs. 12,21,27,29

Exhibit 2: Accommodation Request Communications

       3.04.16 Kaminski Letter

       3.07.16 Nayer Letter

       3.09.16 DDS Denial Letter

       Phillips’ Confirmation Emails

       3.23-28.16 Email exchange between Agency and Plaintiff’s Counsel

       3.31.16 DDS Letter

       4.05.16 Ludwig Letter

Exhibit 3: Agency Statements re Telework Employees

                                              1
        Case 1:17-cv-01884-CJN Document 27-2 Filed 12/11/18 Page 2 of 2




Exhibit 4: Amended EEO Complaint

Exhibit 5: EEOC Determination Letter

Exhibit 6: Defendant’s Response to Plaintiff’s Interrogatories

Exhibit 7: Office of the Inspector General Social Security Administration Congressional
Response Report, The Social Security Administration’s Telework Program and its Effect on
Customer Service, No. A-04-17-50267 (July 2017)

Exhibit 8: Transcribed Audio Files of Meeting Concerning Plaintiff’s Position Description
           (audio CD will be delivered to chambers with courtesy copy of brief and exhibits)

Exhibit 9: Declaration of Adam Spector




                                                2
